 

Case 1:21-cr-00112-CJN Document 7 Filed 01/22/21 Page 1of1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the
District of Columbia
United States of America
v. )
David Charles Mish, Jr. ) Case: 1:21-mj-00064

) Assigned to: Judge Zia M. Faruqui

) Assign Date: 1/15/2021

Description: COMPLAINT W/ARREST WARRANT

Defendant

ARREST WARRANT

To: — Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) David Charles Mish, Jr. ,
who is accused of an offense or violation based on the following document filed with the court:

O Indictment © Superseding Indictment © Information © Superseding Information we Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752(a) - Unlawful Entry on Restricted Buildings or Grounds
40 U.S.C. 5104(e)(2) - Violent Entry and Disorderly Conduct on Capito! Grounds

{ Ye Zia M. Faruqui
7 2021.01.35 11:56:41 -05'00'

issuing officer's signature

Date: 01/15/2021

City and state: | Washington, DC ZIA M. FARUQUI, U.S. Magistrate Judce

Printed name and title

 

 

Return

This warrant was received on (date) | isd fot l , and the person was arrested on (date) | f LS” [Ze

at (city and state) [Aves £ A f:s 7 tw ya

Date: Zl x AT ye

* Arresting offiér’s signature

cp
SA Cheshe pte J )-clels

Printed'name and title

 

 

 
